DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The best prior art, LI Zhoubo, et al: "Image-based material decomposition with a general volume constraint for photon-counting CT", PROGRESS IN BIOMEDICAL OPTICS AND IMAGING, SPIE - INTERNATIONAL SOCIETY FOR OPTICAL ENGINEERING, BELLINGHAM, WA, US, vol. 9412, 18 March 2015 (2015-03-18), pages 94120T-94120T, XP060050933, ISSN: 1605-7422, DOI: 10.1117/12.2082069 (“Li,” reference provided by applicant), disclose a method for performing material decomposition using a computed tomography (CT) system, the steps comprising:
a) acquiring CT imaging data of an object (section 2.4, 1st paragraph) including data subsets corresponding to at least two different energy spectral bins (section 2.4, 2nd paragraph); 
b) using the CT imaging data at each of the at least two different energy spectral bins to form a series of equations for basis material decomposition (equation 5, E1… Em); 
c) using a general physical constraint within the series of equations (equation 4 used in equation 5), wherein the general physical constraint quantifies how each basis material in the object is mixed together to form the object (section 2.1, paragraph between equation 4 and equation 5) and wherein the general physical constraint is determined using the series of equations and a multi-energy CT measurement to solve unknown parameters in the general physical constraint, together with solving mass densities of each basis material; 
d) determining at least one basis material density of the object using the general physical constraint and the CT imaging data (section 3, Results); and 
e) generating an image of the object using the CT imaging data and the mass densities of the at least one basis material (Fig. 3, mg/ml).
Li fail to teach the details of using a general physical constraint within the series of equations (equation 4 used in equation 5), wherein the general physical constraint quantifies how each basis material in the object is mixed together to form the object (section 2.1, paragraph between equation 4 and equation 5) and wherein the general physical constraint is determined using reference data of predetermined parameters based on at least one of existing data or empirical measurements that are independent of multi-energy CT measurements (section 2.2, “known basis material concentrations”).
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-4 are allowed by virtue of their dependence.
Regarding claim 5:
The best prior art, LI Zhoubo, et al: "Image-based material decomposition with a general volume constraint for photon-counting CT", PROGRESS IN BIOMEDICAL OPTICS AND IMAGING, SPIE - INTERNATIONAL SOCIETY FOR OPTICAL ENGINEERING, BELLINGHAM, WA, US, vol. 9412, 18 March 2015 (2015-03-18), pages 94120T-94120T, XP060050933, ISSN: 1605-7422, DOI: 10.1117/12.2082069 (“Li,” reference provided by applicant), disclose a computed tomography (CT) imaging system comprising: 
at least one x-ray source configured to emit x-rays at a plurality of energy levels toward an object to be imaged; 
at least one detector configured to receive x-rays that are attenuated by the object; 
a data acquisition system (DAS) connected to the at least one detector to receive an indication of received x-rays at the plurality of energy levels; 
a computer system coupled to the DAS to receive the indication of the received x- rays at the plurality of energy levels and programmed to:
a) acquire CT imaging data corresponding to each of at least two different energy spectral bins (section 2.4, 1st and 2nd paragraph); 
b) use the CT imaging data at each of the last least two different energy spectral bins to form a series of equations for basis material decomposition (equation 5, E1… Em); 
c) use a general physical constraint within the series of equations, wherein the general physical constraint quantifies how each basis material in the object is mixed together to form the object and wherein the general physical constraint is determined using the equations in b) and a multi-energy CT measurement to solve unknown parameters in the general physical constraint, together with solving mass densities of each basis material; or reference data of predetermined parameters based on at least one of: existing data, or empirical measurements, that are independent of multi- energy CT measurements (section 2.2, “known basis material concentrations”); 
d) determine at least one basis material density of the object using the physical constraint and the CT imaging data (section 3, Results); and 
e) generate an image of the object using the CT imaging data and the mass densities of the at least one basis material (Fig. 3, mg/ml).
Li fail to teach the details of using a general physical constraint within the series of equations (equation 4 used in equation 5), wherein the general physical constraint quantifies how each basis material in the object is mixed together to form the object (section 2.1, paragraph between equation 4 and equation 5) and wherein the general physical constraint is determined using reference data of predetermined parameters based on at least one of existing data or empirical measurements that are independent of multi-energy CT measurements (section 2.2, “known basis material concentrations”).
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 6-8 are allowed by virtue of their dependence.
Regarding claim 6:
Li disclose the system of claim 5, wherein the computer system is further programmed to perform at least one of: a multi-energy CT imaging acquisition to acquire the reference data from the object, or a multi-energy CT imaging acquisition to determine a series of equations for basis material decomposition (“reference data”).
Regarding claim 7:
Li disclose the system of claim 5, wherein the reference data includes a lookup table or mathematical equations correlated to basis material composition in their mixture (Table 1).
Regarding claim 8:
Li disclose the system of claim 5, wherein the reference data indicates a general physical constraint that quantifies how basis materials are mixed to form the object (“reference data”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884